Co AN HD OH BP WD NY

NO NY NO NY NM WN WKN NN NN KH KH Re RPP RP PF ES
oN DH ON BP WHO NY KH TD OHO Wn HDB ON FP WY NY KF OC

 

[fase 3:19-cv-01387-DMS-RBM Document 38 Filed 11/10/20 PagelID.229 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

D’RON BOTTS, Case No.: 3:19-cv-01387-DMS-RBM
Plaintiff,
ORDER GRANTING JOINT MOTION
Vv. TO CONTINUE DISCOVERY CUT-OFF
CORRECTIONAL OFFICER

SHEPPARD, et al.,

Defendants.
{Docs. 36, 37]

 

 

Before the Court is Plaintiff D’Ron Botts (“Plaintiff”) and Defendants J. Newman,
C. Legge, R. Rodriguez, F. Camacho, A. Shepherd, and D. Paramo’s (collectively
“Defendants”) Joint Motion to Extend the Discovery Cut-Off (“Joint Motion”). (Doc. 37.)
The parties seek a thirty-day continuance of the fact discovery cutoff due to difficulties
rescheduling the deposition of inmate witness, Gary Grubbs (“Mr. Grubbs”), and finding
mutually-agreeable dates to depose two of the Defendants. (Ud. at 1-2.) The parties
originally scheduled Mr. Grubbs’s deposition in advance of the original discovery cutoff
date, but the night before Mr. Grubbs’s deposition, Mr. Grubbs was taken to the hospital
and subsequently quarantined for fourteen days. (/d. at 2.)

This is the parties’ fourth request to continue dates. (Docs. 28, 31, 35, 37.) The
August 25, 2020 Order Granting Joint Motion to Continue Trial-Related Dates required

1

 

3:19-cv-01387-DMS-RBM

 
Co Oo HIT DB On HR WD YN

wo NO bw NY WN WH KN WN NO KR KY RP FP Se FEF FF EF SE
Oo ND DW MN BP WH NO KH COD OO DWDnAND DN FP WY NY YK S&S

frase 3:19-cv-01387-DMS-RBM Document 38 Filed 11/10/20 PagelD.230 Page 2 of 3

fact discovery be completed by November _6, 2020. (Doc. 36 at 2.) The instant
continuance is only needed to conduct three depositions. (Doc. 37 at 2.) The parties do
not seek to continue any other dates. (/d. at 1.)

A scheduling order may be modified only upon a showing of good cause and with
the judge’s consent. FED. R. CIV. P. 16(b)(4); see, e.g., Johnson v. Mammoth Recreations,
Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating, “the focus of [the good cause] inquiry is
upon the moving party’s reasons for seeking modification.”). Here, Mr. Grubbs’s sudden
illness and fourteen-day quarantine were unforeseeable and have impeded the parties’
ability to complete discovery. (Doc. 37 at 2.) Thus, the Court finds good cause to grant a
continuance of the discovery cut-off date.

Accordingly, the Joint Motion is GRANTED. The Court’s August 25, 2020 Order
Granting Joint Motion to Continue Trial-Related Dates (Doc. 36) is hereby AMENDED
as follows:

l. All fact discovery shall be completed by all parties by December 9, 2020.
“Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
into account the times for service, notice and response as set forth in the Federal Rules of
Civil Procedure. Counsel shall promptly and in good faith meet and confer with
regard to all discovery disputes in compliance with Local Rule 26.1(a). The Court
expects counsel to make every effort to resolve all disputes without court intervention
through the meet and confer process. If the parties reach an impasse on any discovery
issue, counsel shall file an appropriate motion within the time limit and procedures outlined
in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard
will result in a waiver of a party’s discovery issue. Absent an order of the Court, no
stipulation continuing or altering this requirement will be recognized by the Court.

2. The dates and times set forth herein will not be modified except for good cause

shown.

 

 

3:19-cv-01387-DMS-RBM

 
Oo OH tN DB A BP WY YP

NY wPpO NHN KN KN WH WH NN NN HK KH HH KP HF KF KF SE ES eS
oO ND HR MO BP WY NY | CD OO DWDnHN DB A FP WY NY KF OC

 

 

Fase 3:19-cv-01387-DMS-RBM Document 38 Filed 11/10/20 PagelD.231 Page 3 of 3

3. All other dates in the Court’s August 25, 2020 Order Granting Joint Motion
to Continue Trial-Related Dates (Doc. 35) remain unchanged.

4. Plaintiffs counsel shall serve a copy of this order on all parties that enter this
case hereafter.

IT ISSO ORDERED.
DATE: November 10, 2020

 

 

nT RUTH T BEADED ONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:19-cv-01387-DMS-RBM

 
